Title: Benjamin Franklin and Arthur Lee to Vergennes, 10 April 1778
From: Franklin, Benjamin,Lee, Arthur
To: Vergennes, Charles Gravier, Comte de


     
      Sir
      Passy, April 10. 1778
     
     We have the Honour to acquaint your Excellency, that Mr. Adams, appointed by the Congress to replace Mr. Deane in the Commission here, is safely arrived, and purposes to wait upon you as soon as recovered a little from the Fatigue of his Voyage.
     The Ship in which he came is a Frigate of 30 Guns, belonging to the Congress. In her Passage she took a large Ship from London to New York, with a Cargo valued at 70,000 £ Sterling.
     The Congress had resolved to detain General Bourgoyne and his Army for Breach of Capitulation; and have now in all above 10,000 Prisoners of the Enemy in their Hands. The Remainder of the British Troops continue closely pent up in New York and Philadelphia, and in a suffering Condition for Provisions.
     Mr. Adams brings, among others, the enclos’d Resolutions of Congress, which it may be agreable to your Excellency to see. They will probably discourage the English Ministry in their Projects of tempting the Commissioners here, or the Congress there, to enter into Treaties, wherein every thing was propos’d to be granted us, except Independence. They have met with no Encouragement here, and it is from these Resolves certain they will meet with none there, especially after the Treaties come to be known, which Mr. Adams is confident will be ratified immediately.
     We have the Honour to be, with the greatest Respect, Your Excellency’s most obedient and most humble Servants
     
      B Franklin
      Arthur Lee
     
    